                   IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:19-CV-095-DCK

PAMELA WASHINGTON,

                 Plaintiff,

v.
                                                        CONSENT PROTECTIVE ORDER
THE CHARLOTTE-MECKLENBURG
HOSPITAL AUTHORITY d/b/a ATRIUM
HEALTH f/k/a CAROLINAS HEALTHCARE
SYSTEM,

                 Defendant.


       Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, upon motion of the parties,

and it appearing that the discovery process in this action may involve the production of information

that a party may contend is confidential and/or proprietary and good cause exists for the entry of

an Order limiting the disclosure of such information;

       IT IS THEREFORE ORDERED that:

       1.      This Order governs the handling and disclosure of all materials produced, given, or

filed herein by the parties and designated as “CONFIDENTIAL INFORMATION.” The Court

understands that included in the types of information which may be sought or used by the parties

in this case is personnel file and information protected by the North Carolina Public Hospital

Personnel Act, N.C. Gen. Stat. § 131E-257 (the “Personnel Act”). The Court hereby orders

production of records and information protected by the Personnel Act so long as those records and

that information may be otherwise discoverable under the law.




                                                 1
       2.      Definitions:

               a.      “Document” means all writings, drawings, graphs, charts, recordings, and

any other documents as defined in the parties’ Definitions to their discovery requests and Fed. R.

Civ. P. 34.

               b.      “Material” means any documents, any answer to any interrogatory or other

discovery request in this action, any portion of any deposition (including deposition exhibits) in

this action, and any other information produced, given, or filed in this action.

               c.      “Parties” means Plaintiff Pamela Washington and Defendant The Charlotte-

Mecklenburg Hospital Authority d/b/a Atrium Health f/k/a Carolinas HealthCare System.

               d.      “Confidential Information” as used herein includes financial and health

records of Plaintiff, documents, records, or information which relates to any medical care or

treatment of Plaintiff, personnel records of current and former employees of Defendant which is

confidential pursuant to the Personnel Act, N.C. Gen. Stat. § 131-257, and all financial or other

sensitive information, which is not generally accessible to the public or subject to production under

the Freedom of Information Act or North Carolina public records laws, whether documentary or

otherwise, designated as “confidential” and disclosed by any party in this action in response to an

interrogatory, a request for production of documents, a deposition or otherwise, or disclosed by

any third party in response to a subpoena, deposition question or otherwise. The designation of

documents or information as Confidential Information shall not be conclusive for purposes of the

substantive issues in this case. The definition of Confidential Information does not establish or

create any presumption that such information is discoverable or admissible and




                                                  2
this Order shall be without prejudice to the right of any party to oppose production of any

information on any other ground.

        3.      A party or witness may designate any document or information contained in a

document as confidential if counsel determines, in good faith, that such designation is necessary

to protect the interests of the client.

        4.      A party or witness may designate as “Confidential Information” any material

produced in the course of discovery that contains confidential information by conspicuously

labeling each document with the word “CONFIDENTIAL.” In the case of deposition transcripts

and exhibits, the parties may designate such materials as “Confidential” by a statement to that

effect on the record by counsel for the party who claims that Confidential Information is about to

be or has been disclosed, or by letter thereafter, submitted within twenty (20) days of the receipt

of the deposition transcript. In the event Confidential Information is contained in any written

response to a discovery request, in any deposition transcript, or in any exhibit thereto, the

confidential portion of such response, transcript, or exhibit shall be redacted before filing or filed

under seal if necessary.

        5.      In the event confidential, proprietary or sensitive material is inadvertently produced

without placing the designation “Confidential” thereon, the party or witness may, subsequent to

the production (or subsequent to the 20-day period for designating deposition transcripts),

designate the material as Confidential Information. In the event, the material shall be treated in

accordance with the terms of this Order from the time of designation. Inadvertent or unintentional

disclosure of Confidential Information shall not be deemed a waiver in whole or in part of its claim

of confidentiality with respect to either the information so disclosed or any other related

information.



                                                  3
       6.      Unless otherwise ordered by the Court, or otherwise provided for herein, the

Confidential Information, and information derived therefrom, shall be used solely in the

prosecution or defense of the claims between the parties and shall not be used or disclosed by any

person for any other purpose.

       7.      In the event a party objects to another party’s designation of any material as

Confidential Information, that party may apply to the Court for a ruling that the material shall not

be so treated. Before applying to the Court, either party shall contest the right of the opposing party

to designate documents as Confidential Information in writing and served on the other party within

thirty (30) days of receipt of such information, specifically identifying by bates number or

otherwise each document to which an objection is raised. If, after the parties have met and

conferred, the designating party wishes thereafter to have the documents treated as Confidential

Information, that party shall move for a protective order under Fed. R. Civ. P. 26(c) within twenty

(20) days of receipt of the other party’s objection; provided, however, that until the Court enters

an order, if any, changing the designation of the material, it shall be treated as Confidential as

provided in this Order. Nothing in this Protective Order constitutes an admission by any party that

Confidential Information disclosed in this case is relevant or admissible. Acceptance by a party of

any Confidential Information, document, or thing identified as Confidential Information hereunder

shall not constitute a concession that the information, document, or thing is Confidential

Information.

       8.      No party shall be deemed to have waived any objections to the admissibility of any

Confidential Information into evidence in any proceeding in this action.




                                                  4
       9.        Except under further order of the Court, information or documents designated as

Confidential Information shall not be disclosed to any person, except a “Qualified Person.” For

purposes of this Order, “Qualified Person” includes the following:

             a. Plaintiff, the corporate representative(s) of Defendant, and their

                 respective counsel;

             b. Employees of such counsel assigned to and necessary to assist in the

                 litigation;

             c. Consultants or experts to the extent deemed necessary by counsel;

             d. Any third-party witnesses or potential witnesses whom counsel

                 reasonably deemed necessary for the preparation and trial of this action;

             e. Reporters taking testimony and their support personnel; and

             f. The Court or the jury at trial or as exhibits to motions.

       10.       Prior to disclosing or displaying the Confidential Information to any person,

counsel shall:

             a. Inform the person of the confidential nature of the information or

                 documents; and

             b. Inform the person that this Court has enjoined the use of the information or

                 documents by him/her for any purpose other than the prosecution or defense

                 of the claims between the parties and has enjoined the disclosure of that

                 information or documents to any other person.

       11.       The Confidential Information may be displayed to and discussed with the persons

identified in Paragraphs 9(c) and (d) only on the condition that prior to any such display or

discussion, each such person shall be asked to sign an agreement to be bound by this Order in the



                                                   5
form attached as Exhibit A. In the event such person refuses to sign an agreement in the form

attached as Exhibit A, the party desiring to disclose the Confidential Information may seek

appropriate relief from this Court.

       12.     For the purpose of Paragraphs 9(d) and (f) it is understood by the parties that any

documents which become part of an official judicial proceeding or which are filed with the Court

are public documents, and that such documents can and will be sealed by the Court only upon

motion and in accordance with applicable law. This Protective Order does not provide for the

automatic sealing of such documents.

       13.     This Order shall remain in effect for the period of this litigation and subsequent to

its termination so as to protect the confidentiality of the Confidential Information.

       14.     The attorneys of record are responsible for employing reasonable measures to

control, consistent with the Order, duplication of, access to, and distribution of copies of

Confidential Information. Parties shall not duplicate any Confidential Information except to create

working copies, deposition exhibits, motion and pleading exhibits, or trial exhibits, for use in

accordance with the terms of this Order.

       15.     This Order is without prejudice to the right of any party to apply to the Court for

any further Protective Order relating to Confidential Information; or to object to the production of

documents or information; or to apply to the Court for an order compelling production of

documents or information; or for modification of this Order. Counsel may move for a modification

of this Order at any time that the interests of justice appear to so require.

       16.     The ultimate disposition of materials protected by this Order is subject to a final

order of the Court upon the completion of litigation. However, in the absence of a final order of

the Court addressing the disposition of Confidential Information, the parties agree to destroy or



                                                   6
return within sixty (60) days after the termination of this litigation, any and all documents in their

possession or control containing information which is the subject of this Order, including without

limitation, any copies or excerpts of such documents. Counsel for the parties may retain all

documents to be kept in counsels’ files and otherwise subject to the terms of this Order for purposes

of complying with the applicable rules of professional conduct.

       SO ORDERED.

                                             Signed: July 29, 2019




                                                  7
WE SO CONSENT:

/s/ Jennifer Diane Spyker                   /s/ Kevin Parsons
Margaret Maloney, N.C.S.B. 13253            NC Bar No. 19226
Jennifer Diane Spyker, N.C.S.B. 46048       /s/ Philip A. Hinson
Maloney Law Associates, PLLC                NC Bar No. 42907
1824 East Seventh Street                    Lewis Brisbois Bisgaard & Smith LLP
Charlotte, NC 28204                         521 East Morehead Street, Suite 250
mmaloney@maloneylegal.com                   Charlotte, NC 28277
jspyker@maloneylegal.com                    Phone: 704-926-3758
Telephone: 704-632-1622                     Fax: 704-557-9932
Fax: 704-632-1623                           Kevin.Parsons@lewisbrisbois.com
Attorney for Plaintiff                      Philip.Hinson@lewisbrisbois.com
                                            Attorneys for Defendant




                                        8
                                           Exhibit A

       I have been informed by counsel that certain documents or information to be disclosed to

me in connection with the matter entitled Pamela Washington v. The Charlotte-Mecklenburg

Hospital Authority d/b/a Atrium Health f/k/a Carolinas Healthcare System, United States District

Court for the Western District of North Carolina Civil Action No. 3:19-CV-00095-DCK, have

been designated as confidential. I have been informed that any such document or information

labeled as “CONFIDENTIAL” are confidential by Order of the Court.

       Under penalty of contempt of Court, I hereby agree that I will not disclose any information

designated as “Confidential” to anyone other than a Qualified Person as defined in the Protective

Order, and I further agree to use information designated as “Confidential” solely for the purpose

of this litigation and to refrain from disclosing any Confidential Information in a manner

inconsistent with the Protective Order.


       DATED:




       Signature




       Name (printed)




                                                8
